Citation Nr: 0831656	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-25 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bone ulcer of the right shin.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic kidney disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee injury.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

In August 2004, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In a January 2006 decision, the Board denied the above 
claims.  The appellant duly appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2007 order, the Court vacated the Board's 
January 2006 decision which denied the veteran's application 
to reopen his claims for service connection for bone ulcer of 
the right shin, chronic kidney disease, diabetes mellitus, 
and a left knee injury.  The Court then remanded the matter 
to the Board for action consistent with the June 2007 Court 
order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to claims to reopen, a claimant must be notified 
of the evidence and information needed to reopen the claim, 
as well as the evidence and information needed to establish 
entitlement to the underlying claim.  Kent v. Nicholson, 19 
Vet. App. 473 (2006).  This notice must describe what 
evidence would be needed to substantiate the elements found 
insufficient to establish the underlying claim in the 
previous denial.  Such notice has not been provided to the 
veteran.  

The veteran has not been issued proper notice for the issue 
of whether new and material evidence has been submitted for 
the claims for service connection for bone ulcer of the right 
shin, chronic kidney disease, diabetes mellitus, and a left 
knee injury consistent with the holding in Kent.  Therefore, 
the Board must remand this matter to ensure the veteran has 
received proper notice.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice that is 
consistent with the holding in Kent v. 
Nicholson, 19 Vet. App. 473 (2006), on 
the issue of reopening a prior final 
decision of service connection for bone 
ulcer of the right shin, chronic kidney 
disease, diabetes mellitus, and a left 
knee injury, to include the criteria for 
reopening a previously denied claim, the 
criteria for establishing service 
connection, and information concerning 
why the claims were previously denied.  

2.  Then, readjudicate the appellant's 
claims on appeal and take any 
appropriate action.  If any benefit on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




